Citation Nr: 0800910	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  00-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967 and died in January 2000.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
June 2001 and April 2003, the Board of Veterans' Appeals 
(Board) remanded the appellant's claim and, in a June 2004 
decision, the Board denied her claim.

The appellant appealed the Board's June 2004 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, the appellant averred that remand was required 
due to VA's failure to ensure compliance with the terms of 
the Board's April 2003 remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In an Order of December 2006, the 
CAVC vacated the Board's decision and remanded the matter, 
pursuant to the appellant's brief.  A copy of the CAVC's 
Order in this matter has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in January 2000, at the age of 57.  The 
immediate cause of the veteran's death was acute myocardial 
infarction due to coronary artery disease.  At the time of 
his death, service-connection was in effect for an anxiety 
disorder, not otherwise specified, evaluated as 50 percent 
disabling; bilateral sensorineural hearing loss, evaluated as 
60 percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  In an August 1997 rating decision, the veteran 
was awarded a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective from September 1993.

The appellant maintains that the veteran's service-connected 
anxiety disorder caused or aggravated his coronary problems 
that ultimately caused his death.  According to the 
appellant, when he was hospitalized in January 2000 for 
treatment of chest pain, vomiting, and flatulence, the 
treatment records note that he suffered from anxiety.  In 
support of her claim, the appellant submitted a March 18, 
2000 written statement from Dr. E.P.G., a psychiatrist, who 
said he treated the veteran for anxiety and depression since 
August 1978, and opined that veteran's severe anxiety and 
depression was a factor that exacerbated the hypertension 
from which the veteran suffered that precipitated his death.  
She further points to Dr. E.P.G.'s July 12, 2001 written 
statement to the effect that the veteran suffered from a 
depressive neurosis, closely related to his tinnitus 
condition, and that the veteran's severe anxiety and 
depression were factors that exacerbated the hypertension 
from which he suffered that precipitated his death.  

As noted above, in June 2001, and again in April 2003, the 
Board remanded the appellant's claim for a medical opinion to 
include a discussion of the contributions, if any, of the 
veteran's service-connected tinnitus and/or hearing loss and 
his service-connected anxiety disorder, to his death from a 
heart attack.  

In its December 2006 Order, the CAVC found that the September 
2003 VA medical examination, performed by a board of two 
physicians, an internist and a psychiatrist, did not comply 
with the Board's directives.  The CAVC noted that these VA 
physicians said that "'[t]here is no evidence at all to 
sustain the fact that [the veteran's] condition was so severe 
as to aggravate his non service-connected hypertension, which 
any way was adequately controlled.  Hypertension, coronary 
artery disease and dyslipidemia are well known risk factors 
for myocardial infarction and in this particular case were 
not the result of any of the veteran's service[-]connected 
conditions.'"  See CAVC Order at pages 3-4.  The CAVC 
concluded that "[t]he September 203 VA examiners did not 
discuss hospitalization records that indicate that the 
veteran experienced anxiety days prior to his death.  Id. at 
page 4.  According to the CAVC, the examiners' statement that 
"[t]here is no evidence at all to sustain the fact [that] 
his condition was so severe as to aggravate his non service-
connected hypertension" - that the CAVC inferred was the 
examiners' reference to the veteran's service-connected 
anxiety disorder - appeared to be made without benefit of 
having reviewed all of the medical evidence.  It was further 
noted that the VA examiners did not discuss "the degree to 
which the veteran's service-connected tinnitus and hearing 
loss contributed to his death."  Id.  The CAVC held that VA 
failed to ensure compliance with the terms of the Board's 
April 2003 remand order.  See Stegall v. West, 11 Vet. 
App. at 271.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the CAVC.  See 
Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the appellant 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed Cir. 
2007).  Furthermore, appropriate notice 
to comply with the Hupp case should 
also be accomplished.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.	In conjunction with the foregoing, the 
RO/AMC should invite the appellant to 
submit or identify any additional 
medical evidence in support of her 
claim.  Based upon her response, the 
RO/AMC should obtain copies of any 
pertinent treatment records from 
identified source(s). Thereafter, any 
additional medical evidence submitted 
or obtained should be associated with 
the claims folder.

3.	The RO/AMC should then refer the 
veteran's claims files to a board of at 
least two medical physicians, who have 
not previously reviewed the veteran's 
medical records, if feasible, 
preferably a physician with a specialty 
in cardiology and a physician with a 
specialty in psychiatry (the 
professional qualifications of each 
examiner should be  documented).  The 
physicians are requested to review the 
evidence of record, including the 
veteran's service medical records, 
together with his post service medical 
records, the January 2000 private 
hospital records, and the March 18, 
2000 and July 12, 2001 written 
statements from Dr. E.P.G.

a.	The physicians are requested to 
offer an opinion as whether it is 
at least as likely as not (i.e., 
at least a 50-50- probability) 
that any etiological relationship 
exists between the veteran's 
service-connected anxiety 
disorder, bilateral hearing loss, 
or tinnitus, and the acute 
myocardial infarction due to 
coronary artery disease from which 
he died, or whether such an 
etiology or relationship is less 
than likely (i.e., less than a 50-
50 probability).  

b.	The physicians are further 
requested to offer an opinion as 
to whether it is at least as 
likely as not that the veteran's 
service-connected anxiety 
disorder, bilateral hearing loss, 
or tinnitus either caused or 
contributed substantially or 
materially to the acute myocardial 
infarction that caused his death.  

c.	In rendering an opinion, the 
physicians are particularly 
requested to 

i.	specifically discuss the 
veteran's January 2000 
private hospitalization 
records indicating he 
experienced anxiety days 
prior to his death;

ii.	specifically discuss the 
degree to which the veteran's 
service-connected tinnitus 
and hearing loss contributed 
to his death from a 
myocardial infarction, if 
any; and

iii.	address the opinions rendered 
by Dr. E.P.G. in his March 
2000 written statement (to 
the effect that the veteran's 
severe anxiety and depression 
was a factor that exacerbated 
the hypertension from which 
the veteran suffered that 
precipitated his death); and 
his July 2001 written 
statement (to the effect that 
the veteran suffered from a 
depressive neurosis, closely 
related to his tinnitus 
disorder and the veteran's 
severe anxiety and depression 
were factors that exacerbated 
the hypertension from which 
he suffered that precipitated 
his death). 

d.  A rationale should be provided 
for all opinions expressed.  If 
the physicians are unable to give 
an opinion with respect to the 
questions presented without 
resorting to speculation, an 
explanation at to why should be 
provided.  The examination report 
should indicate the examiners' 
review of the veteran's medical 
records.

4.	Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefits 
sought on appeal remain denied, the 
appellant and her attorney should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the November 2003 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



